Case 1:20-cv-06985-LTS-SLC Document 42-8 Filed 12/04/20 Page 1 of 4




             Exhibit H
   Case 1:20-cv-06985-LTS-SLC Document 42-8 Filed 12/04/20 Page 2 of 4




                GReLUTIONS
April 6, 2018

Mr. Michael E. Rokos, CAMS
First Vice President, BSA Officer
Apple Bank for Savings
122 E. 42nd Street
New York, NY 10168

Dear Mr. Rokos,

We are pleased to confirm our understanding of the services we are to provide for Apple Bank for
Savings (the "Bank").

Initiative Scope and Activity Guidelines
The scope and project deliverables developed by our experienced teams have been designed to meet
interagency regulatory guidance. The following represents an outline of high-level tasks to be performed:

Evaluation of Conceptual Design and System
Identifying and documenting gaps or limitations during the due diligence process further aids a financial
institution in the Customer Risk Rating model selection process. Where gaps or limitations are observed,
the Bank can determine if any manual or compensating controls can be implemented to help enable the
proper mitigation categorization of Customer Risk Ratings.
This includes performing the following activities:
   I.   Review customer risk rating methodology
  II.   Review the Banker's Toolbox Rules Based Risk Rating Module (the "RBRRM") functionality and
        usage

Ongoing Monitoring
O ngoing monitoring is essential to evaluate whether changes in products, exposures, activities, clients,
or market conditions necessitate adjustment, redevelopment, or replacement of the model, and to
verify that any extension of the model beyond its original scope is valid. Any system limitations
identified in the development stage should be regularly assessed over time, as part of ongoing
monitoring.
This includes performing the following activities:
  I.    Evaluate the factors that are used to determine the customer risk and determine whether they
        are sufficient and appropriate for the Bank's customer client base.
 II.    Review and assess risk rating scores and weights.

Process Verification
Process verification includes workflow process documentation to visually show internal and external
data inputs. This includes reviewing and documenting customer risk rating logical data and information
process workflow (MS Visio diagram).
                                           33 Wood Avenue South
                                                 Suite 600
                                              Iselin, NJ 08830
  Case 1:20-cv-06985-LTS-SLC Document 42-8 Filed 12/04/20 Page 3 of 4



GReLUTIONS
Data Request
Development of the Data Request Form ("DRF") which outlines specific data criteria needed for this
engagement, which at a minimum would include the following:
           CIF file from the Core system
       •   CIF file from BAM
       •   Other data as required
The DRF will outline specific fields and formats which must be adhered to. We will review and reconcile
the data files prepared by the Bank to ensure that they meet the requirements as specified in the DRF,

System Validation
The system validation draws from various sources of data, processes large amounts of data, and then
validates the data repositories in the customer risk rating software.
Validate required customer information is accurate and key data points are complete for the purposes
of customer risk rating.

Outcome Analysis
A variety of quantitative and qualitative testing and analytical techniques can be used in outcomes
analysis. The choice of technique is based on the model's methodology, its complexity, data availability,
and the magnitude of potential model risk to the financial institution. This considers reviewing customer
risk rating parameters or scoring algorithms to be appropriate and aligned with the financial institution's
risk profile.
This includes performing the following activities:
 I.        Conduct stress tests against a representative sample set of customers that reflects a broad range
           of various type of customers and factors. Tests to include assessing the score and weights
           aggregation in to a customer risk rating for the following:
                    •   Product codes
                    •   Country codes
                    •   TINs
                    •   Transactions
                    •   Account Tags
                    •   Other Factors
 II.       Test and assess the impact of customer risk rating on BSA/AML transaction monitoring
III.       Validate the High Risk List is properly adding and removing customers to the list.
IV.        Test and assess the risk weighting percentages for reasonableness on the above factors in item I.

Governance and Controls
Developing and maintaining strong governance over the model is fundamentally important to its
effectiveness. The design and implementation of procedures help to ensure that the model achieves its
intended purpose. The use of and reliance on the model requires oversight, risk management and
defined roles and responsibilities.
This includes performing the following activities:
  I,       Governance Structure Framework which include a broad review of:
                a. Board Oversight


                                                      Page 2
    Case 1:20-cv-06985-LTS-SLC Document 42-8 Filed 12/04/20 Page 4 of 4



GRCSOLUTIONS


              b. Risk Management
              c. Internal Audit Process
              d. Independent Validation Cycle
II.      Internal Processes:
              e. Assess and review policies and procedures along with the established governance and
                 oversight for the CRR process.
              f.   Review and evaluate the role and responsibilities established for the gathering and
                   updating customer data to include system access management controls.
              g. Evaluate security (non-system) and change management controls for change in settings,
                 updating, or overriding system values.
              h. Validate the process for input of customer attributes and other information and check
                 against system data.
Fees

Based on our experience in this type of initiative, as well as our current understanding of your structure,
operations and requirements, we have estimated the engagement as follows:

o     Customer Risk Rating Model Validation                        $ 515,300.00

We will bill you 50% of the total annual fees prior to the commencement of the annual engagement and
bill the remaining portion upon its completion. In addition to our basic fee, we will bill you for out-of-
pocket expenses for actual costs relating to local travel. We will also bill you for an additional allocated
a dministrative overhead factor of 8% on total gross fees, to be paid in full in the first year. Additionally,
we would request that the Bank designate one individual to function as the liaison for coordinating our
services to the Bank. The duration and actual hours needed to complete this project may vary based on
how long it takes to gather the information, number of interviews and requirements by management for
planning and turnaround on reviews provided by bank management in working toward the deliverable
of this engagement.

The terms of this engagement are subject to the Master Service Agreement executed April 6, 2018.

Best regards,


GRC Solutions

RESPONSE:

This letter sets forth the understa ding of pple Ba k for Savings for the Customer Risk Rating Model
Validation.

Authorized Signature:

Title:

Date:                                     I




                                                    Page 3
